Name: Commission Regulation (EEC) No 1063/86 of 11 April 1986 fixing the quantities of pigmeat to be offered for sale by invitation to tender and at a fixed price in April 1986 pursuant to Article 2 (a) of Regulation (EEC) No 2858/85 and publishing the results of the invitation to tender of 25 March 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/20 Official Journal of the European Communities 12. 4. 86 COMMISSION REGULATION (EEC) No 1063/86 of 11 April 1986 fixing the quantities of pigmeat to be offered for sale by invitation to tender and at a fixed price in April 1986 pursuant to Article 2 (a) of Regulation (EEC) No 2858/85 and publishing the results of the invitation to tender of 25 March 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 20 thereof, Whereas Article 2 (a) (3) of Commission Regulation (EEC) No 2858/85 of 11 October 1985 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 (3), as last amended by Regulation (EEC) No 3698/85 (4), provides that the quantities of meat to be sold in the monthly invitation to tender, for specific quantities to be processed into products intended for uses other than for human consumption, are to be determined in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75 ; whereas the quantities for the invitation to tender of 29 April 1986 need to be fixed in accordance with the availability of meat and the current state of the market for pigmeat ; Whereas Article 8 ( 1 ) of Regulation (EEC) No 2858/85 further provides that the quantities not sold in a given invitation to tender are to be sold at a fixed price in accordance with the terms set out therein ; whereas, however, the price needs to be fixed at the mean of the offered prices ; whereas Article 8 (2) provides that the quantities to be thus sold are to be published in the Official Journal of the European Communities at the same time as the results of the invitation to tender relating thereto ; "Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall put up for sale, in accordance with Articles 2 (a) (3) and 3 ( 1 ) of Regulation (EEC) No 2858/85, 3 000 tonnes of pigmeat in the invitation to tender of 29 April 1986 . Article 2 1 . In accordance with Articles 2 (a) (3) and 3 ( 1 ) of Regulation (EEC) No 2858/85, the results of the invitation to tender of 25 March 1986 appear in Annex I hereto. 2 . By way of derogation from the provisions of Article 8 ( 1 ) of Regulation (EEC) No 2858/85 the quantities of meat remaining for sale at a fixed price as from 14 April 1986 appear in Annex II as well as the price applicable to the product in question . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 274, 15 . 10 . 1985, p. 22. (4) OJ No L 351 , 28 . 12. 1985, p. 51 . 12. 4 . 86 Official Journal of the European Communities No L 97/21 ANNEX I Results of 25 March 1986 invitation to tender in accordance with Articles 2 (a) (3 ) and 3 ( 1 ) of Regulation (EEC) No 2858/85 Description of products I Quantitiesaccepted(tonnes) Minimumprice(ECU/tonne) Carcases, frozen (ex 02.01 A III a) 1 ) Bellies with rind, frozen (ex 02.01 A III a) 5) 6 500 10 Middles , frozen (ex 02.01 A III a) 6) ANNEX II Quantities of meat remaining for sale at fixed prices as from 14 April 1986 in accordance with Article 8 ( 1 ) of Regulation (EEC) No 2858/85 Description of products Quantities(tonnes) Price (ECU/tonne) Carcases, frozen (ex 02.01 A III a) 1 ) Bellies with rind, frozen (ex 02.01 A III a) 5) &gt; 500 12,5 Middles, frozen (ex 02.01 A III a) 6)